Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/21 has been entered.
The following species is rejoined: detecting the expression of SPINK1 and HPGD.
Claims 1-4 and 6 are pending.
Claims 1-4 have been amended by Applicant.
Claims 1-4 and 6 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections.

Rejections Withdrawn
All previous rejections are withdrawn.

New Rejections
 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vainio (“High-Throughput Screening for Novel Prostate Cancer Drug Targets”, 2011, University of Turku, Turku, Finland) in view of Ateeq et al (Sci Trans Med, 2011, 3(72): 18 pages) and Jhavar et al (BJUI, 2008, 103: 1256-1269).
Vainio teaches expression of HPGD is elevated in a subtype of prostate cancer tissues and is associated with advanced and metastatic prostate cancer and indicates HPGD inhibition as a possible therapeutic opportunity (page 45, in particular).  Vainio further teaches SPINK1 is expressed in a subgroup of prostate cancer tissues and high expression of SPINK1 has been associated with aggressive disease characteristics among ETS fusion negative prostate cancers (page 25, in particular). Vainio et al further teaches SPINK1 has been shown to regulate prostate cancer invasiveness and tumor growth in vivo and concludes (citing Ateeq et al) that SPINK1 is a promising therapeutic target (page 25, in particular). One of skill in the art would recognize HPGD and SPINK1 expression products comprise nucleic acid sequences.   
Vainio does not specifically teach obtaining expression levels of HPGD and SPINK1 of Vainio in a biological sample from a subject with prostate cancer and subtyping/subgrouping the prostate cancer as HPGD+ and SPINK1+ and administering a recited treatment to the 
Ateeq et al identifies SPINK1 as a therapeutic target of prostate cancer cells (Abstract, in particular). Ateeq et al teaches elevated expression of SPINK1 in prostate cancer stimulates cancer cell proliferation and that inhibiting SPINK1 with anti-SPINK1 monoclonal antibodies reduces proliferation, invasion, and tumor growth (Abstract, in particular).
Jhavar et al teaches a method of obtaining expression of all genes detected by Affymetrix Gene Chip exon 1.0ST microarray (including detecting presence or expression level of TDRD1, CACNA1D, CDK19, HPGD, FAM38, TFF3, ALOX15B, and SPINK1 polynucleotides) with nucleic acid probes of the microarray that specifically bind the polynucleotides) in a biological sample from the subject with prostate cancer, and subtyping/subgrouping the prostate cancer in the subject based on the expression level of the genes (page 1257 and Table 2, in particular).
In an effort to provide therapeutic benefit to a subject with prostate cancer by treating the patient based on the presence of therapeutic targets HPGD and SPINK1 (described by Vainio), one of ordinary skill in the art would have been motivated with an expectation of success to perform a method comprising obtaining expression levels of HPGD and SPINK1 by performing the microarray method of Jhavar et al with a biological sample from just any subject with prostate cancer (including a subject with reduced expression of targets detected by the microarray other than HPGD and SPINK1; see instant claim 2) and subtyping/subgrouping the prostate cancer based on the expression levels of HPGD and SPINK1 and administer therapeutic treatments, including a combination of anti-SPINK1 monoclonal antibodies (of Ateeq et al) and treatments targeting HPGD (as envisioned 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SEAN E AEDER/             Primary Examiner, Art Unit 1642